Citation Nr: 0608386	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-24 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, claimed as secondary to 
exposure to Agent Orange.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty in the Air Force from 
October 1965 to February 1969, and periods of active duty in 
the Air Force Reserves and National Guard thereafter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

Acute or subacute peripheral neuropathy did not manifest 
within weeks or months of herbicide exposure, and did not 
resolve within 2 years of such and a current disability 
characterized as sensory axonal polyneuropathy, diagnosed 
over 30 years after duty in Vietnam, has been attributed to 
causes other than to the veteran's active duty service.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service; and it may not be presumed to have been incurred 
during such service, including as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1112, 1116, 1137, 5103(A), 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board must consider whether VA has complied 
with relevant law and regulations concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  Most recently, in a September 2004 
letter, the RO advised the appellant of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the appellant was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  The veteran 
was advised to submit any evidence in support of the claim.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

The Board acknowledges that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) requires notification of 
pertinent effective date and disability rating criteria.  In 
this matter, however, as the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date notice requirements are rendered moot.  

In addition, it appears that all necessary development has 
been completed.  The veteran submitted numerous private 
treatment records in connection with the claim.  Moreover, he 
provided testimony in support of the claim during the hearing 
in April 2005.  A transcript of the proceeding is of record.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. §§ 1110.  A veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e) (2005), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  

Where a veteran served 90 days or more, and an organic 
disease of the nervous system becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for subacute peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) Note 2.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection. 

In this matter, the veteran attributes a current bilateral 
lower extremity disability to exposure to herbicides during 
service in Vietnam.  He reports that he noticed the condition 
upon returning from Vietnam and that such had become 
progressively worse over the years.  He reported that he did 
not seek medical treatment for the condition until 
approximately 2000.  

The Board has considered the veteran's contention, but 
unfortunately finds that the preponderance of the evidence is 
against the claim.  The veteran's service medical records do 
not show treatment for peripheral neuropathy or a lower 
extremity neurologic disorder.  Moreover, there is no 
competent evidence of record to suggest that the veteran had 
peripheral neuropathy in the months following service, or for 
many years thereafter.  

While there is evidence that the veteran has a current 
bilateral lower extremity disorder, the first competent 
evidence showing treatment for such disorder was not 
diagnosed until 2003, many years following discharge from 
service.  Moreover, there is no evidence linking the 
veteran's current disorder to his active duty service.  In 
this respect, treatment records from B.D, M.D. noted 
treatment for sensory axonal polyneuropathy as a result of a 
B-12 vitamin deficiency.  In addition, in a May 2004 letter, 
R. J. H., M.D., agreed that the disorder was due to vitamin 
B-12 deficiency.  He also suspected that the disorder was due 
to family heredity.  

The Board has considered the veteran's belief that he 
currently has a bilateral lower extremity disability due to 
exposure to Agent Orange.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to provide an opinion linking that disability 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In sum, there is no competent evidence linking the current 
disability to the veteran's active duty service or otherwise 
linking it to exposure to herbicides during service.  The 
benefit-of-the-doubt rule provides that, where there is an 
approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's claims and, thus, 
the rule is inapplicable.   


ORDER

Service connection for peripheral neuropathy of the bilateral 
lower extremities is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


